1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   SCOTT ANDREW MORRISON,                  )     No. CV 18-2290-JLS (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   LOS ANGELES SHERIFF, et al.,            )
                                             )
15                        Respondents.       )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court agrees with the recommendation of the
20   magistrate judge.
21            IT IS ORDERED that Judgment be entered denying the Petition and dismissing
22   this action without prejudice.
23
24   DATED: October 2, 2018
                                                   JOSEPHINE L. STATON
25                                                United States District Judge
26
27
28
